WARRANT AMENDMENT AGREEMENT







THIS WARRANT AMENDMENT AGREEMENT (the "Agreement"), is dated as of October 1,
2009, by and between Zaldiva, Inc., a Florida corporation (the "Company");
Jeffrey A. Olweean (“Olweean”); and The Human Cash Register, Inc., a Florida
corporation (“THCR”).  Olweean and THCR shall be referred to collectively herein
as the “Holders.”




WHEREAS, on May 31, 2007, the Company executed (i) Warrant Number WZ 0001
granting to THCR the right to purchase up to 300,000 shares of the Company’s
common stock at a price of $0.25 per share, exercisable for a period of five
years (the “THCR Warrant”); and (ii) Warrant Number WZ 0002 granting to Olweean
the right to purchase up to 1,000,000 shares of the Company’s common stock at a
price of $0.25 per share, exercisable for a period of five years (the “Olweean
Warrant”) (collectively, the THCR Warrant and the Olweean Warrant shall be
referred to herein as the “Warrants”);




WHEREAS, Paragraph 10 of each Warrant authorizes its amendment by an instrument
in writing executed by the Company and the Holder thereof;




WHEREAS, since the grant date of each of the Warrants, the price of the
Company’s common stock on the OTC Bulletin Board has fallen substantially, with
bid and ask prices of $0.05 and $0.06, respectively, as of September 30, 2009,
and a three-month average daily trading volume of less than 5,300 shares per
day; and




WHEREAS, the Company believes that it is in its best interests to promote
Olweean’s and THCR’s continued valuable contributions to the Company by reducing
the exercise price of the Warrants to a price that is more commensurate with the
recent price and trading volume of the Company’s common stock;




NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained herein, the Company and the Holders hereby agree as follows:




1.

Amendment of THCR Warrant.  Paragraph 1 of the THCR Warrant is amended as
follows:




1.  Number and Price of Shares Subject to Warrant.  This Warrant Certificate
certifies that The Human Cash Register, Inc., a Florida corporation, or
registered assigns (the “Warrant Holder”), is the registered owner of the above
indicated number of Warrants expiring at 11:59 p.m. Eastern Time, on June 1,
2012 (the “Expiration Date”).  One (1) Warrant entitles the Warrant Holder to
purchase one (1) share of common stock, $0.001 par value (the “Common Stock” and
the “Share” or “Shares”), from the Company at a purchase price of $0.005 per
share of Common Stock (the “Exercise Price”).





--------------------------------------------------------------------------------




2.

Amendment of Olweean Warrant.  Paragraph 1 of the Olweean Warrant is amended as
follows:




 

1.  Number and Price of Shares Subject to Warrant.  This Warrant Certificate
certifies that Jeffrey A. Olweean or registered assigns (the “Warrant Holder”),
is the registered owner of the above indicated number of Warrants expiring at
11:59 p.m. Eastern Time, on June 1, 2012 (the “Expiration Date”).  One (1)
Warrant entitles the Warrant Holder to purchase one (1) share of common stock,
$0.001 par value (the “Common Stock” and the “Share” or “Shares”), from the
Company at a purchase price of $0.005 per share of Common Stock (the “Exercise
Price”).




3.

Remaining Provisions of Warrants.  With the sole exception of the
above-referenced amendments, all terms and provisions of each of the Warrants
shall remain in full force and effect, without any change whatsoever.




4.

Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be delivered as provided in Paragraph 10 of
each Warrant.




5.

Entire Agreement; Amendment.  This Agreement represents the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended only by a writing executed by both parties.  Neither the Company nor
either Holder has relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith.  




6.

Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.  This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.




7.

Law Governing this Agreement.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida without regard to conflicts
of laws principles that would result in the application of the substantive laws
of another jurisdiction.  




8.

Savings Clause.  In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law.  Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.





--------------------------------------------------------------------------------




 

“The Company”




ZALDIVA, INC.,

a Florida corporation







By_ /s/ Nicole Leigh

    Nicole Leigh, President







“Olweean”







/s/ Jeffrey Olweean

Jeffrey A. Olweean







“THCR”




THE HUMAN CASH REGISTER,

INC., a Florida corporation







By _ /s/__

Its _ Secretary



